DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claims 5-8 and 20 are withdrawn; claims 9-10 are canceled; claims 1-4, 10-19 and 21 are pending.

Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues, Blankenship does not disclose sequences of transmission frames that correspond to a first and second sub-positioning occasion separated by a timing offset, wherein "the first sub-positioning occasion, the timing offset, and the second sub- positioning occasion are all part of a same positioning occasion" as recited in claim 1. In each reference, each transmission is referred to as its own "occasion" (See Par. 93 of Blankenship) and therefore are not "sub-positioning occasions" as 
In response, in light of the specification Figure 10 which shows the positioning reference signals are received separately from each of different eNBs, therefore each of the positioning reference signal is a full positioning occasion, and each is only considered as sub-positioning occasion from an aspect of a timing schedule with all other full positioning reference signals. Likewise, Blankenship [0087] the set of PRBs that AP 106 uses to send ePRS is different from the set of PRBs that AP 6 uses to send PRS, [0127] UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells), hence the ePRS sent by AP 106 is different from PRSs sent by AP 6, hence "first sub-positioning occasion" and a "second sub-positioning occasion" as recited in claim 1. Thus, as presented in Figure 9, the NPRS, NPRS,cellP, and the offset sub-frames 6-8 form the first sub-positioning occasion, the timing offset, and the second sub-positioning occasion are all part of a same positioning occasion as claimed. It is also because as Blankenship discloses [0127] The UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells). Using the positioning information (i.e., the positions of the TPs 20 included in the assistance information and the received cell-portion-specific PRSs (ePRSs)), the UE 24 estimates its position (step 304)). That is, because the UE uses both PRS and the ePRS including the offset to determine its position, hence one 
Applicant argues, Siomina, each group of reference signals are received during different full positioning occasions, and are therefore not corresponding to a sub-positioning occasion as recited in claim 1. Separate "positioning occasions", by definition, cannot be part of a same positioning occasion as in claim 1 Further, Blankenship also fails to disclose "a timing offset... corresponding to at least one gap transmission frame" between the two sequences corresponding to two sub-positioning occasions.
In response, Blankenship [0087] the set of PRBs that AP 106 uses to send ePRS is different from the set of PRBs that AP 6 uses to send PRS, [0127] UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells), hence the ePRS sent by AP 106 is different from PRSs sent by AP 6, hence "first sub-positioning occasion" and a "second sub-positioning occasion" as recited in claim 1. Similarly, Siomina discloses [0056] the reference signals received from cells 103 of the second group, [0060] a second positioning occasion different than the first positioning occasion, hence as the UE receives a second positioning occasion different than the first positioning occasion, each of which is sub-positioning occasion as recited in claim 1. This is also in light of the specification Figure 10, wherein the positioning reference signals are received separately from each of different eNBs, therefore each of the positioning 
 
Set I
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blankenship et al., US 2018/0098187. 
Claim 1, Blankenship discloses ([fig 21]) a device, comprising: 
- an interface configured to communicate on a wireless channel ([fig 21] transceivers), and 
- at least one processor ([fig 21] processor) configured to receive, in a first sequence of transmission frames of the wireless channel corresponding to a first sub-positioning occasion ([0087] In a third embodiment, the set of PRBs that AP 106 uses to 
PRS, NPRS,cellP, [0093] the ePRS occasion and the PRS occasion are separated in time (i.e., offset), [0127] The UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells). Using the positioning information (i.e., the positions of the TPs 20 included in the assistance information and the received cell-portion-specific PRSs (ePRSs)), the UE 24 estimates its position (step 304)),  
wherein the at least one processor is further configured to determine a time- difference of arrival of signals communicated on the wireless channel based on the first positioning reference signals and the second positioning reference signals ([0010] OTDOA is a UE-assisted method in which the UE measures the Time of Arrival (TOA) of specific Positioning Reference Signals (PRSs) from multiple eNBs and computes the relative differences, [0119] the UE 24 may also perform RSTD measurements on one or more other cell-specific PRSs and/or one or more other ePRSs of cell portions of one or more other cells).  
Claim 19, see claim 1 for the rejection, Blankenship discloses a method, comprising: 
- in a first sequence of transmission frames corresponding to a first sub-position occasion: receiving first positioning reference signals from a first base station, 
- in a second sequence of transmission frames corresponding to a second sub-position occasion and at least partly different from the first sequence:  
receiving second positioning reference signals from a second base station, wherein the first sequence corresponding to the sub-position occasion and the second sequence corresponding to the second sub-position occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device, and the first sub-positioning occasion, the timing offset, and the second sub-positioning occasion are all part of a same positioning occasion, and 
- determining a time-difference of arrival of signals communicated on a wireless channel based on the first positioning reference signals and the second positioning reference signals.

Set II
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) in view of Blankenship et al., US 2018/0098187. 
Claim 1, Siomina discloses ([fig 1] [0052] mobile user terminals (UTs) 101a to 101b (also referred to as user equipment or UE)) a device, comprising: 
- an interface configured to communicate on a wireless channel ([fig 1]), and 
- at least one processor configured to receive ([fig 2]), in a first sequence of transmission frames of the wireless channel ([0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups) corresponding to a first sub-positioning occasion ([0060] reference signals transmitted by the respective cells 103 of the first group are received through the receiver 115 during a first positioning occasion), first positioning reference signals from a first base station ([0060] reference signals transmitted by the respective cells 103 of the first group are received through the receiver 115 during a first positioning occasion) and to receive ([0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups, the positioning reference signals received from cells 103 of the first group), in a second 
wherein the at least one processor is further configured to determine a time- difference of arrival of signals communicated on the wireless channel based on the first positioning reference signals and the second positioning reference signals ([0055] UT 101a may measure time differences (e.g., reference signal time differences (RSTDs)) between receipt of positioning reference signals (PRS) from two different cells 103, and three or more of these time differences (measured using at least three different and spaced-apart cells 103) may be used to determine/estimate a location of UT 101, [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations).  
Siomina does not explicitly disclose, 
wherein the first sequence corresponding to a first sub-positioning occasion and the second sequence corresponding to a second sub-positioning occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device, and the first sub-positioning occasion, the timing offset, and the second sub-positioning occasion are all part of a same positioning occasion.  
PRS, NPRS,cellP, [0093] the ePRS occasion and the PRS occasion are separated in time. [0127] The UE 24 may also receive one or more PRSs from one or more other cells (e.g., from neighboring cells) and/or one or more ePRSs from one or more cell portions of one or more other cells (e.g., one or more cell portions of one or more neighboring cells). Using the positioning information (i.e., the positions of the TPs 20 included in the assistance information and the received cell-portion-specific PRSs (ePRSs)), the UE 24 estimates its position (step 304)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina invention with Blankenship invention to include the claimed limitation(s) so as to allow the network to send the UE different PRS from different cells or access points in order to assist a UE to determine its position.  
Claim 2, Siomina as modified discloses the device of claim 1, wherein the at least one processor is configured to determine a first time of arrival based on the first positioning reference signals (Siomina [0017] the reference signals transmitted by the first group of cells during the first time interval, [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations) prior to or during the second sequence ([0017] the reference signals transmitted by the second group of cells during the second time interval), 
wherein the at least one processor is configured to determine a second time of arrival based on the second positioning reference signals after the first sequence (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations), 
wherein the at least one processor is configured to determine the time-difference of arrival based on the first time of arrival and the second time of arrival (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations. For each (measured) neighbor cell, UT 101 measures a Reference Signal Time Difference (RSTD) which is a relative timing difference between the neighbor cell and a reference cell).  
Claim 3, Siomina as modified discloses the device of claim 2, further comprising: 
- a memory coupled with the at least one processor (Siomina [fig 2]), wherein the at least one processor is configured to buffer at least one first value indicative of the first positioning reference signals in the memory (Siomina [0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and 
2wherein the at least one processor is configured to flush the at least one first value from the memory prior to or during the second sequence (Siomina [0141] Once the set time period has passed (i.e., the cell grouping information times out) and/or UT 101a detects sufficient movement, the cell grouping information may be deleted from memory 120, for example, because the cell grouping information may be deemed to be insufficiently relevant), 
wherein the at least one processor is configured to buffer at least one second value indicative of the second positioning reference signals in the memory (Siomina [0056] UT 101a receiver 115 may be configured to receive positioning reference signals from the cells 103 of the first and second groups, [0141] cell grouping information may be maintained in memory 120 for a set period of time and/or until UT 101a detects sufficient movement) and to determine the second time of arrival based on the at least one second value (Siomina [0072] With OTDOA, UT 101 measures timing differences for downlink positioning reference signals received from multiple distinct cells at different locations).  
Claim 4, Siomina as modified discloses the device of claim 2,  wherein the at least one processor is configured to determine at least one first value indicative of the first positioning reference signals based on a combination of at least some of the first 
wherein the at least one processor is configured to determine at least one second value indicative of the second positioning reference signals based on a combination of at least some of the second positioning reference signals and to determine the second time of arrival based on the at least one second value.  
Claim 13, Siomina as modified discloses the device of claim 9, wherein the at least one processor is configured to determine the duration of timing offset based on at least one of a processing power of the device (Siomina [0086] different cells 103 and/or network nodes 104 may transmit at different transmit powers), the distance between the first base station and the device, and a count of the first positioning reference signals in the first sequence.  
Claim 15, Siomina as modified discloses the device of claim 1, 5wherein less than six first base stations are allocated for transmission of the first positioning reference 
Claim 17, Siomina as modified discloses the device of claim 1, wherein the first sequence is associated with a first resource mapping of orthogonal time-frequency resources (Siomina [0116] when transmissions in different sets of cells are orthogonal and the sets are defined by PCI (e.g., there are 6 PCI-based PRS patterns orthogonal in frequency)),
wherein a frequency offset between simultaneously communicated first positioning reference signals is less than six resources (Siomina [0121] 4 groups of n=4 cells per group as shown in FIG. 5 for an example of scenario 1(a)).  
Claim 18, Siomina as modified discloses the device of claim 1, 
wherein the second sequence is followed by at least one gap transmission frame not comprising data addressed to the device (Blankenship [fig 9], [0093] in FIG. 9, where the ePRS occasion and the PRS occasion are separated in time).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention to include the claimed limitation(s) so as to improve the performance by reducing an interference between BSs in the PRS transmission.
Claim 19, see claim 1 for the rejection, Siomina discloses a method, comprising: 

- in a second sequence of transmission frames corresponding to a second sub-position occasion and at least partly different from the first sequence:  
receiving second positioning reference signals from a second base station, wherein the first sequence corresponding to the sub-position occasion and the second sequence corresponding to the second sub-position occasion have a timing offset from each other corresponding to at least one gap transmission frame that does not include any positioning reference signals addressed to the device, and the first sub-positioning occasion, the timing offset, and the second sub-positioning occasion are all part of a same positioning occasion, and 
- determining a time-difference of arrival of signals communicated on a wireless channel based on the first positioning reference signals and the second positioning reference signals.  
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) and Blankenship et al., US 2018/0098187 in view of Suh et al., US 2011/0081933 (IDS).  
Claim 11, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the duration of the timing offset is not longer than 50 milliseconds, preferably not longer than 10 ms, more preferably not longer than 2 ms.  
However, as Suh discloses wherein the duration of the timing offset is not longer than 50 milliseconds, preferably not longer than 10 ms, more preferably not longer than 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Suh invention to include the claimed limitation(s) so as to improve the performance by reducing an interference between BSs in the PRS transmission.
Claim 12, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the first sequence and the second sequence are repeated according to a timing schedule, wherein a repetition rate of the timing schedule corresponds to a time duration between subsequent repetitions which is longer than the duration of the timing offset by at least a factor of 10, preferably by at least a factor of 100, more preferably by at least a factor of 500.  
However, as Suh discloses wherein the first sequence and the second sequence are repeated according to a timing schedule ([0047] When the basic positioning reference signals are allocated to N subframes repeatedly with a particular period along the time axis), wherein a repetition rate of the timing schedule corresponds to a time duration between subsequent repetitions ([0069] Referring to FIG. 5, in transmitting positioning reference signals during 0 or N-1 subframes, the subframes are divided into "Transmit" subframe intervals, in which positioning reference signal are transmitted, and "Mute" subframe intervals, in which positioning reference signals are not transmitted) which is longer than the duration of the timing offset by at least a factor of 10, preferably 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Suh invention to include the claimed limitation(s) so as to transmit PRSs using a more effective and efficient muting method, it is possible to reduce interference between multiple base stations that simultaneously transmit a same PRS pattern.
Claim 14, Siomina as modified discloses the device of claim 1, 
but Siomina and Blankenship invention is silent on, 
wherein the length of the first sequence is different from the length of the second sequence.  
However, as Suh discloses4 wherein the length of the first sequence is different from the length of the second sequence ([fig 10] cell group 1, cell group 2). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Suh invention to include the claimed limitation(s) so as to improve the performance by reducing an interference between BSs in the PRS transmission.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al., US 2012/0040696 (IDS) and Blankenship et al., US 2018/0098187 in view of Edge, US 2015/0296359. 
Claim 16, Siomina as modified discloses the device of claim 1, 
wherein the first base station is allocated for transmission of the first positioning reference signals to the first sequence during a first repetition of the repetitive timing schedule (Siomina [fig 4] NPRS = 6 consecutive subframes (one positioning occasion)), 
but Siomina and Blankenship invention is silent on, 
wherein the first sequence and the second sequence are repeated according to a repetitive timing schedule, 
and for transmission of the first positioning reference signals to the second sequence during a second repetition of the repetitive timing schedule, and/or 
wherein the second base station is allocated for transmission of the second positioning reference signals to the second sequence during the first repetition of the repetitive timing schedule and the second base station is re-allocated for transmission of the second positioning reference signals to the first sequence during the second repetition of the repetitive timing schedule.  
However, as Edge discloses wherein the first sequence and the second sequence are repeated according to a repetitive timing schedule ([fig 8] subgroup 1A in group 1, emergency PRS mode, [0121] the division of each group of cells into different subgroups in the case of intra-group scheduling may not be fixed but may depend on the target UE that is being located: for example, may be based on the approximate location or serving cell of the target UE which may allow subgroups to be chosen and 
and the first base station is re-allocated for transmission of the first positioning reference signals to the second sequence during a second repetition of the repetitive timing schedule ([fig 8] subgroup 1B in group 1, emergency PRS mode). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Siomina and Blankenship invention with Edge invention to include the claimed limitation(s) so as to improve the performance by reducing an interference in the PRS transmission.

Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647